DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 17 July 2020.
Claims 1-24 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2020, 31 October 2020, and 27 July 2021 were considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains multiple embedded hyperlinks and/or other form of browser-executable code. Examples of these hyperlinks include those present in paragraphs [00103] and [00107]. Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recite methods steps in an unclear form (i.e. “a user obtaining a serial number not directly associated with the user”). The claims should instead recite the methods steps clearly and in active voice (i.e. “obtaining, by a user, a serial number not directly associated with the user”). Appropriate correction is required for all similarly recited method steps.
Claim 1 is also objected to because the claim includes capital letters within the body of the claims (i.e. “Authenticator” in lines 13 and 14). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 8 is objected to because the claim includes capital letters within the body of the claims (i.e. “Authenticator” in lines 5 and 8). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The claim recites the acronyms “EMV and ISO-7812”. The first occurrence of acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. Appropriate correction is required.
Claim 11 is objected to because the claim includes capital letters within the body of the claims (i.e. “Primary Account Number” in line 2 ). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim recites the acronym “POI”. The first occurrence of acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. Appropriate correction is required.
Claim 14 is objected to because the claim includes capital letters within the body of the claims (i.e. “Authenticator” in line 4). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 15 is objected to because the claim includes capital letters within the body of the claims (i.e. “Authenticator” in line 4). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 19-22 are objected to because the claim includes capital letters within the body of the claims (i.e. “Authenticator” in line 2). Capital letters should only be used for the first letter of a claim or for abbreviations/acronyms. Appropriate correction is required.
Claim 24/23 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 24/23 not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an electronic transaction acceptance environment to initiate an electronic transaction” in claim 1.
“transaction identifier generator to generate one or more serial numbers and/or one or more transaction identifiers” in claim 5.
“transaction identifier generator to generate verification information” in claim 6.
“transaction identifier generator to generate one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
“an electronic transaction acceptance environment to initiate an electronic transaction” in claim 1.
“transaction identifier generator to generate one or more serial numbers and/or one or more transaction identifiers” in claim 5.
“transaction identifier generator to generate verification information” in claim 6.
“transaction identifier generator to generate one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions” in claim 24.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any clearly defined structure that performs the functions of the claims, only examples and hypotheticals are presented. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, Claims 8, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, lines 5 and 7, it is unclear whether “An authenticator” refers to “an authenticator” in line 13 of claim 1.
In regards to Claim 8, line 9, the word “and” in line 9 is grammatically incorrect as it should be “or” because it is either performed by the steps identified in the claim OR any the combination of those steps, not AND as “and” would make it redundant.  Accordingly, the word “and” is suggested to be added to the end of line 6. 
In regards to claim 20, lines 3-5 and 8, the language “the respective transaction identifier” is unclear and indefinite since there is just one transaction identifier mentioned in claim 1.  Claim 20 depends on claim 9 which depends on claim 1.
In regards to claim 20, line 9, the word “and” is grammatically incorrect as it should be “or” because it is either performed by the steps identified in the claims OR any the combination of those steps, not AND as “and” would make it redundant.  Accordingly, the word “and” is suggested to be added to the end of line 7.  
In regards to claim 21, lines 3-6, the language “the respective transaction identifier” is unclear and indefinite since there is just one transaction identifier mentioned in claim 1.  
In regard to claim 23, lines 1-2 it is unclear whether “an electronic transaction” is the same as the “electronic transaction” in Claim 1, line 3.
In regard to claim 24, lines 1-2 it is unclear whether “an electronic transaction” is the same as the “electronic transaction” in Claim 1, line 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 1-24, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A computer-implemented electronic transaction method comprising: a user obtaining a serial number not directly associated with the user; 
the user providing a transaction identifier to an electronic transaction acceptance environment to initiate an electronic transaction, 
the transaction identifier comprising: 
a routing identifier; 
the serial number not directly associated with the user; 
contextual information comprising one or more parameters associated with the generation of the transaction identifier; 
verification information comprising a value calculated deterministically using the serial number and the contextual information; 
the method further comprising: 
-the electronic transaction acceptance environment communicating the transaction identifier to an Authenticator using the routing identifier; 
the Authenticator authenticating the transaction identifier using the verification information, the serial number and the contextual information; and 
allowing initiation of the electronic transaction if the transaction identifier is considered authentic.
Under Step 1 of the Section 101 analysis, claims 1-22 are directed to a method and claims 23-4 is/are directed to a system, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of risk mitigation in the form of authentication via comparison of two sets of received data for the purpose of completing an economic transaction (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, other than reciting steps necessary to perform the abstract idea and further descriptions of the provided transaction identifier information, nothing in the claim precludes the language from being considered as a risk mitigation process to facilitate an economic transaction.
A similar analysis can be applied to dependent claims 2-24, which further recite the abstract idea of risk mitigation. Specifically, claims 2-5 and 7-8 merely further describe how the transaction identifier information is obtained by the user, claim 6 and 9 further describes how the received verification information is generated, claim 11-12, 14-17, and 2-22 further describe the transaction identifier, claim 13 further describes how the transaction identifier is received, claim 18 further describes the format of the serial number, claim 19 further expands on the abstract idea by describing the risk mitigation process performed and claim 23-24 merely describe a device capable of performing the risk mitigation process outlined in all of the previously mentioned claim. Thus, all of the dependent claims recite the judicial exception of risk mitigation or steps necessary to facilitate said judicial exception.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) generally link the use of the judicial exception to the technological field of computing devices. 
A similar analysis can be applied to dependent claims 2-24, which further recite the abstract idea of risk mitigation. Specifically, claims 2-5 and 7-8 merely further describe how the transaction identifier information is obtained by the user, claim 6 and 9 further describes how the received verification information is generated, claim 11-12, 14-17, and 2-22 further describe the transaction identifier, claim 13 further describes how the transaction identifier is received, claim 18 further describes the format of the serial number, claim 19 further expands on the abstract idea by describing the risk mitigation process performed and claim 23-24 merely describe a device capable of performing the risk mitigation process outlined in all of the previously mentioned claim. Thus, claim 2-24 do not recite any additional claim elements that integrate the judicial exception into practical application but rather simply further outline the judicial exception or steps required to perform said exception.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of receiving data for purposes of risk mitigation in the context of an economic transaction are well-understood, routine conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Specifically, the following computer functions have been recognized by the courts as well-understood, routine, and conventional functions: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). See MPEP 2106.05(d) and Berkheimer Memo.
Thus as the claims do not integrate the judicial exception into practical application nor do they recite significantly more than simply applying the judicial exception to the field of computing technology, the examiner must conclude that the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-14, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 6000832) in view of Grassadonia et al. (US 9741036).

In regards to Claims 1, 7, and 17-18, Franklin et al. discloses a computer-implemented electronic transaction method comprising: 
a user obtaining a serial number not directly associated with the user (See Franklin: Column 9, lines 59-67: MAC is 4-6 digits that is computed by the MAC coding unit 58 & Figures 4-6); 
the user providing a transaction identifier to an electronic transaction acceptance environment to initiate an electronic transaction (See Franklin: Figure 3 shows transaction phase), 
the transaction identifier (See Franklin: Figures 5-6: proxy transaction number 70 or 72) comprising: 
a routing identifier (See Franklin: Prefix); 
the serial number not directly associated with the user (See Franklin: Column 9, lines 59-67: coding unit 58 derives MAC or code number according to a cryptographic hashing function of the input parameters 68 and the private key); 
contextual information comprising one or more parameters associated with the generation of the transaction identifier (See Franklin: Column 9, lines 59-67: MAC includes transaction-specific data which is considered as contextual information); and
the method further comprising: the electronic transaction acceptance environment communicating the transaction identifier to an Authenticator using the routing identifier; the Authenticator authenticating the transaction identifier using the verification information, the serial number and the contextual information; and allowing initiation of the electronic transaction if the transaction identifier is considered authentic (See Franklin: Figure 7).  

Franklin fails to explicitly disclose:
verification information comprising a value calculated deterministically using the serial number and the contextual information 

However, in a similar field of endeavor, Grassadonia discloses:
verification information comprising a value calculated deterministically using the serial number and the contextual information (See Grassadonia: Column 11, lines 43-48, a payment card including Luhn check digits to determine whether the randomly generated number portion of the card number is unique)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Grassadonia’s teaching to provide a verification identifier to the transaction identifier of Franklin’s method for the purpose of determining whether the serial number and the contextual information (MAC) randomly generated number is unique.

In regards to Claim 2, the combination of Franklin and Grassadonia discloses:
wherein the user obtains the serial number comprised in the transaction identifier (See Franklin: Figs. 5 and 6: MAC). 

In regards to Claim 5, the combination of Franklin and Grassadonia discloses: 
the user obtaining a transaction identifier generator; and using the transaction identifier generator to generate one or more serial numbers and/or one or more transaction identifiers for subsequently initiating one or more electronic transactions (See Franklin: Column 8, lines 43-48 & 60-64: floppy disk 64 is provided to the customer…customer loads the diskette and enters the password.  If the password is correct… The MAC coding unit 58 and …are installed on the customer computer & Column 9 lines 59-67: “MAC coding unit 58, which then computes a MAC or code number” in Franklin et al.). 

In regards to Claim 6, the combination further discloses using the transaction identifier generator to generate verification information suitable for being comprised in one or more transaction identifiers (See Grassadonia: Column 11, lines 43-48: CCS server).

In regards to Claim 8, the combination of Franklin and Grassadonia discloses:
wherein indirect association is made by: issuing the serial number and/or the transaction identifier to the user making the serial number and/or the transaction identifier available for use in one or more financial transaction by the user (See Franklin: Column 8, lines 43-48 “bank supplies …MAC coding unit 58”); 
accepting the transaction identifier for authentication by an authenticator following use by the user in a financial transaction; authenticating the transaction identifier for authentication by an authenticator following use by the user in a financial transaction; and any combination thereof (See Franklin: Fig. 7: authorization phase).

In regards to Claim 9, the combination of Franklin and Grassadonia discloses:
wherein: the electronic transaction acceptance environment is configured and arranged to process the transaction identifier as a standard-compliant transaction identifier; the transaction identifier is standard-compliant; the routing identifier is standard-compliant; and the standard is ISO-7812, EMV, or any combination thereof (See Franklin: Column 10, lines 12-36: “Credit card numbers comply with a standardized format having four spaced sets of numbers, is represented by the number “XXXX XXXX XXXX XXXX” and Column 11, lines 19-23: “the merchant computer 30 treats the transaction number of the online commerce card no differently than it treats a standard credit card number” & proxy number in Figs 5 and 6).

In regards to Claim 10, the combination of Franklin and Grassadonia discloses: 
wherein: the serial number and/or verification information are not compliant with the standard (the code number or MAC in Franklin et al. with the verification information from the CCS server in Grassadonia et al. are considered not compliant to ISO-7812 since these digits/values cannot be located or accessed for further interpretation as defined in Para. 0080 of the specification of the instant application).

In regards to Claim 11, the combination of Franklin and Grassadonia discloses: 
wherein the transaction identifier resembles a Primary Account Number (See Franklin: Figs. 5 and 6).

In regards to Claim 12, the combination of Franklin and Grassadonia discloses:
the transaction identifier comprises a Luhn check digit (See Grassadonia: Column 11, lines 57-62: Luhn check digits).

In regards to Claim 13, the combination of Franklin and Grassadonia discloses:
the electronic transaction acceptance environment comprises a POI having a processor, programmed to receive the transaction identifier and to forward the transaction identifier; the method further comprising: the user providing the transaction identifier to the POI, directly or through an intermediary, to initiate the electronic transaction (See Franklin: Column 4, lines 14-16 computing unit 30 & merchant computer 30 in Fig. 3).

In regards to Claim 15, the combination of Franklin and Grassadonia discloses: 
making the serial number and/or transaction identifier available for subsequent use after initiating the electronic transaction using the transaction identifier, or after allowing initiation of the electronic transaction by the Authenticator (See Franklin: Claim 8).

In regards to Claim 17, the combination of Franklin and Grassadonia discloses:
wherein the transaction identifier comprises no more than nineteen digits, preferably no more than eighteen digits, more preferably no more seventeen digits, most preferably no more than sixteen digits. (See Franklin: Fig. 5 show 16 digits).

In regards to Claim 18, the combination of Franklin and Grassadonia discloses: 
wherein the serial number comprises no more than nine digits, preferably no more than eight digits, most preferably no more than seven digits (See Franklin: Fig. 5 showing MAC having 4 digits and Fig. 6 showing MAC having 6 digits).

In regards to Claim 19, the combination of Franklin and Grassadonia discloses: 
after receiving the transaction identifier by the Authenticator, evaluating one or more parameters associated with the generation and/or use of the transaction identifier in the electronic transaction; and allowing initiation of the electronic transaction if the one or more parameters are evaluated to be acceptable (See Franklin: Fig. 7: authorization phase).

In regards to Claim 21, the combination of Franklin and Grassadonia discloses: 
the transaction identifier comprises contextual information for conveying data to the Authenticator regarding: the generation of the respective transaction identifier, the generation of any verification information comprised in the respective transaction identifier, the algorithm used to generate the respective transaction identifier, hardware used to generate the respective transaction identifier, software used to generate the respective transaction identifier, or any combination thereof (See Franklin: Column 10, lines 9-19: “This process creates a transaction number with an embedded code number (or MAC) that is specific to the online commerce transaction with the merchant… “the transaction number 70 has a seven-digit that is used for processing purposes.  It identifies the issuing bank, the card type, and so forth”).

In regards to Claim 22, the combination of Franklin and Grassadonia discloses: 
wherein the transaction identifier comprises: a network identifier associated with the Authenticator; a generator identifier associated with a generator of the transaction identifier; processing indicator for influencing how the Authenticator processes the transaction identifier; a mapping server identifier for indicating to the Authenticator a server to be used for the authentication; and any combination thereof (See Franklin: Column 10, lines 17-19: “the transaction number 70 has a seven-digit that is used for processing purposes.  It identifies the issuing bank, the card type, and so forth” and in Column 10, lines 32-35: “The four-digit MAC follows the customer ID.  This number is generated by the customer computer based on a unique set of input parameters, some of which are known only to customer and bank & 70 &72 in Figs 5 & 6).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Weiss et al. (US 5361062).

In regards to Claims 3 and 4, the combination of Franklin and Grassadonia fails to explicitly disclose that the method comprises: 
the user providing an earlier-available serial number and/or an earlier-available transaction identifier to a transaction identifier generator and the user obtaining the serial number and/or the transaction identifier from the transaction identifier generator and the user obtaining a further serial number and/or a further transaction identifier, which the user subsequently uses to initiate a further electronic transaction.   

However, in a similar field of endeavor, Weiss discloses in Column 3, lines 48-56 that the user obtaining four or five least-significant digits from the seed store (equivalent to the serial number in the instant application) from processors implemented in card 10 (equivalent to the transaction identifier generator in the instant application) and providing them to the corresponding number of digits of the display 12 (display 12 display a transaction identifier).  Weiss et al. further discloses in Column 4 lines 37-49, that clock 44 periodically generates an output to processor 40 which triggers the generation of a new seed value.  The new seed value is generated by taking the existing seed value stored in seed store 46 and applying to processor 40. Processor 40 then utilizes the inputted value in an algorithm to generate new seed.  Fig. 3A shows input to processor 40 generating the new seed value is the current seed value stored in seed store 46.. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of a transaction identifier generator as disclosed by Weiss  to the method of the combination of Franklin and Grassadonia for the purpose of providing the user with subsequent or multiple transactions. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Brudnicki et al. (US 20140040139).

In regards to Claim 15, the combination of Franklin and Grassadonia fails to explicitly disclose: 
making the serial number and/or transaction identifier available for subsequent use after initiating the electronic transaction using the transaction identifier, or after allowing initiation of the electronic transaction by the Authenticator.  

However, in a similar field of endeavor, Brudnicki discloses in Para. [0091] that the randomized card data may have a configurable usage frequency (e.g., use up to 3 times).  

Therefore, it would have been obvious to one of ordinary skill in the art before the earliest filing date to incorporate Brudnicki’s disclosure of having the temporary payment card being use for subsequent time to the method of the combination of Franklin and Grassadonia for purpose of meeting the business rules of the financial account provider (See Brudnicki: Para. [0090]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Park et al. (US 20140258135).

In regards to Claim 16, the combination of Franklin and Grassadonia fails to explicitly disclose:
wherein the transaction identifier is provided to the electronic transaction acceptance environment as a non-alphanumeric representation.  

However, in a similar field of endeavor, Park discloses in Para. [0077] that the one-time card information can be wirelessly transmitted to the card reader using a one-dimensional bar code or QR code.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of using non-alphanumeric representation, e.g. QR code as disclosed by Park to the combination of Franklin and Grassadonia allowing the user to access information instantly.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Singh et al. (20190228408).

In regards Claim 20, the combination of Franklin and Grassadonia fails to explicitly disclose: 
the transaction identifier comprises a mode identifier for conveying one or more parameters to the Authenticator about: use of a server to generate one or more values in the respective transaction identifier; use of a user device to generate one or more values in respective transaction identifier; use of user authentication before generation of one or more values in the respective transaction identifier; use of an amount for generating the verification information; use of a storage register for the respective transaction identifier; and any combination thereof.  

However, in a similar field of endeavor, Singh discloses in Para. [0030] a one-time number(s) may include at least an identification value (equivalent to the mode identifier in the claim of instant application) that corresponds to or may otherwise identify or reference the processing server 102 and in Para. 0032 that the one-time number(s) may include a second identification value (equivalent to the mode identifier in the claim of instant application) that is associated with the wallet provider 106 on the user’s computing device 104.  

Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date to provide a mode identifier in the one-time number(s) as disclosed by Singh to the combination of Franklin and Grassadonia for the desirable purpose of having additional transaction identifier possibilities to enhance authentication.

Claim(s) 23/1, 23/2-14, 23/17-19, 23/21 and 23/22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Weiss.

In regards claims 23/1, 23/2-14, 23/17-19, 23/21, 23/22, the combination of Franklin and Grassadonia fails to disclose that the device comprises: a storage register for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions.  

However, Weiss discloses in Fig. 3A, a storage register 48 for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of a storage register for storing transaction identifiers in Weiss to the method of the combination of Franklin and Grassadonia for the purpose of providing the user with subsequent or multiple transaction identifiers to use in the electronic transactions.

Claim(s) 23/15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Brudnicki and Weiss.

In regards Claims 23/15, the combination of Franklin, Grassadonia, and Brudnicki fails to disclose that the device comprising: 
a storage register for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions. 

However, Weiss discloses in Fig. 3A, a storage register 48 for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of a storage register for storing transaction identifiers in Weiss to the method of the combination of Franklin, Grassadonia, and Brudnicki for the purpose of providing the user with subsequent or multiple transaction identifiers to use in the electronic transactions.

Claim(s) 23/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Park and Weiss.

In regards Claims 23/16, the combination of Franklin, Grassadonia, and Park fails to disclose that the device comprising: 
a storage register for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions. 

However, Weiss discloses in Fig. 3A, a storage register 48 for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of a storage register for storing transaction identifiers in Weiss to the method of the combination of Franklin, Grassadonia, and Park for the purpose of providing the user with subsequent or multiple transaction identifiers to use in the electronic transactions.

Claim(s) 23/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Singh and Weiss.

In regards Claims 23/16, the combination of Franklin, Grassadonia, and Singh fails to disclose that the device comprising: 
a storage register for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions. 

However, Weiss discloses in Fig. 3A, a storage register 48 for storing one or more transaction identifiers and for making them available for subsequent use in one or more electronic transactions.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of a storage register for storing transaction identifiers in Weiss to the method of the combination of Franklin, Grassadonia, and Singh for the purpose of providing the user with subsequent or multiple transaction identifiers to use in the electronic transactions.

Claim(s) 24/1, 24/2, 24/5-14, 24/17-19, 24/21, 24/22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Weiss.

In regards Claims 24/1, 24/2-14, 24/17-19, 24/21, 24/22, the combination of Franklin and Grassadonia fails to disclose: 
A device associated with a user, configured and arranged to initiate an electronic transaction, the device comprising: an identifier generator for generating one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions.  

However, Weiss discloses in Fig. 3A, a seed store 46 for generating one or more digits for use in a payment transaction.  

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the identifier generator as disclosed by Weiss to the method of the combination of Franklin and Grassadononia for the purpose of providing the user with subsequence and multiple transactions.

Claim(s) 24/15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Brudnicki and Weiss.

In regards Claims 24/15, the combination of Franklin, Grassadonia, and Brudnicki fails to disclose: 
A device associated with a user, configured and arranged to initiate an electronic transaction, the device comprising: an identifier generator for generating one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions.  

However, Weiss discloses in Fig. 3A, a seed store 46 for generating one or more digits for use in a payment transaction.  

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the identifier generator as disclosed by Weiss to the method of the combination of Franklin, Grassadononia and Brudnicki for the purpose of providing the user with subsequence and multiple transactions.

Claim(s) 24/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Park and Weiss.

In regards Claims 24/16, the combination of Franklin, Grassadonia, and Park fails to disclose: 
A device associated with a user, configured and arranged to initiate an electronic transaction, the device comprising: an identifier generator for generating one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions.  

However, Weiss discloses in Fig. 3A, a seed store 46 for generating one or more digits for use in a payment transaction.  

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the identifier generator as disclosed by Weiss to the method of the combination of Franklin, Grassadononia and Park for the purpose of providing the user with subsequence and multiple transactions.

Claim(s) 24/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Grassadonia in further view of Singh and Weiss.

In regards Claims 24/20, the combination of Franklin, Grassadonia, and Singh fails to disclose: 
A device associated with a user, configured and arranged to initiate an electronic transaction, the device comprising: an identifier generator for generating one or more serial numbers and/or one or more transaction identifiers, and for making them available for subsequent use in financial transactions.  

However, Weiss discloses in Fig. 3A, a seed store 46 for generating one or more digits for use in a payment transaction.  

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the identifier generator as disclosed by Weiss to the method of the combination of Franklin, Grassadononia and Singh for the purpose of providing the user with subsequence and multiple transactions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gueh (US 20140358777 A1) generally discloses an application providing a transaction-processing system for performing multi-factor verification of transactions sugin unique ID’s and serial numbers.
Guo (US 20070101122 A1) generally discloses an approach for securely generation application session keys within a secure module of a user terminal, wherein said keys are used as unique session identifiers to facilitate transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685